Citation Nr: 1419118	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2012, the Veteran testified at a personal hearing before a Decision Review Officer at the RO and, in November 2013, he testified at a video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through February 2012, which were considered in the June 2012 statement of the case, and the November 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his tinnitus is a result of his in-service noise exposure or, in the alternative, is caused or aggravated by his service-connected hypertension.  Therefore, he alleges that service connection for such disorder is warranted.

With respect to the direct aspect of his claim, the Veteran was afforded VA examinations in January 2011 and May 2011.  In this regard, in January 2011, the examiner noted that the Veteran reported a history of military noise exposure to gunfire and grenades, and a history of civilian noise exposure to gunfire.  He also reported a current complaint of tinnitus, which had been present for several years.  Following an audiological evaluation, bilateral high frequency hearing loss was diagnosed and tinnitus was noted to be a symptom of hearing loss.  At such time, the examiner determined that the Veteran's hearing loss was less likely as not caused by or a result of his in-service noise exposure.  In this regard, she noted that the Veteran's service treatment records revealed normal hearing at entrance, but hearing screening was not performed at separation, so hearing acuity at that time was relatively unknown.  However, the examiner determined that, given the mild degree and limited frequency range of hearing loss present on the current examination, it was very unlikely any hearing loss existed 40 years ago at separation from service.  She further stated that, if hearing loss did exist since military service, the current degree of hearing loss would be much more severe just due to the natural progression.  Therefore, the examiner concluded that the Veteran's current hearing loss is less likely as not related to in-service noise exposure.

In May 2011, a different VA examiner reviewed the claims file, to include the Veteran's service treatment records and the January 2011 VA examination report.  Thereafter, he opined that, per the January 2011 report, as the Veteran's tinnitus is more likely than not due to his hearing loss and the hearing loss is less likely than not a result of the Veteran's in-service noise exposure, the Veteran's tinnitus is less likely than not due to, a result of, or permanently aggravated by his in-service noise exposure.

However, the Board finds that a remand is necessary to obtain an addendum opinion regarding the direct aspect of the Veteran's service connection claim as the examiners did not take into consideration the Veteran's report that his tinnitus began while he was in Vietnam, or soon thereafter, and increased in severity over the years, but rather based their opinions on the lack of hearing loss at the time of his service separation.  In this regard, an examiner may not ignore lay evidence and base her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Furthermore, with respect to the secondary aspect of the Veteran's claim, the Board finds that a remand is necessary in order to obtain an opinion as to whether his tinnitus was caused or aggravated by his service-connected hypertension.

Additionally, the Veteran testified at his Board hearing that his VA treatment provider informed him that there was a relationship between his hypertension and tinnitus.  The Board also notes that the Veteran receives treatment through the South Texas VA Healthcare System and the most recent treatment records are dated in February 2012.  Therefore, while on remand, the Veteran should be given an opportunity to identify or submit any treatment records or statements addressing the etiology of his tinnitus, to include any relationship between such disorder and his service-connected hypertension, and, thereafter, any identified records, to include those from the South Texas VA Healthcare System dated from February 2012 to the present, should be obtained for consideration in the Veteran's appeal.  

Finally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for tinnitus.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for tinnitus as secondary to his service-connected hypertension.

2.  The Veteran should be given an opportunity to identify or submit any treatment records or statements addressing the etiology of his tinnitus, to include any relationship between such disorder and his service-connected hypertension.  Thereafter, any identified records, to include those from the South Texas VA Healthcare System dated from February 2012 to the present, should be obtained.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who offered the May 2011 opinion regarding the etiology of the Veteran's tinnitus.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include the Veteran's contentions that his tinnitus began while he was in Vietnam, or soon thereafter, and increased in severity over the years, the examiner should offer an opinion as to whether it is at least as likely as not that tinnitus began during service or is otherwise causally related to any incident of service, to include the Veteran's in-service noise exposure.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is caused OR aggravated by his service-connected hypertension.  

Any opinion expressed should be accompanied by a supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



